Case 1:21-cv-10721-IT Document 1 Filed 04/30/21 Page 1of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the
US District of MA

Civil Division

Case No.

 

 

 

)
) {to be filled in by the Clerk’s Office)
Francis M. Reynolds )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) . S
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Yes [[] No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
“Y= )
. wrt )
David Axelrod, Khalil Williams, Mary Treanor, ) - > >
Stephen Stiggal, ) stn — oO
; =
Defendant(s) ) a 2 3 mm
(Write the full name of each defendant who is being sued. If the ) oo Wd som
names of all the defendants cannot fit in the space above, please az oO a ro
write “see attached” in the space and attach an additional page sed 2° Ss
with the full list of names.) Sxe> = 2
RE 9 =
“sy wi mr
=

COMPLAINT FOR A CIVIL CASE

I, The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Francis M Reynolds - -
Street Address 30 Cambridgepark Dr Unit 6138 _
City and County Cambridge, Middlesex
State and Zip Code MA 02140
Telephone Number (484)919-6424
E-mail Address frank.reynolds.wt09@wharton.upenn.edu

 

Page 1 of 5
Case 1:21-cv-10721-IT Document 1 Filed 04/30/21 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

B.

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

David Axelrod

 

Attorney

 

1735 Market St

 

Philadelphia

 

PA 19102

 

215864-8639

 

axelrodd@ballardspahr.com

 

Kahlil Williams

 

Attorney

 

1735 Market St 51* Fir

 

Philadelphia,

 

PA 19103

 

215-864-8346

 

williamskc@ballardspahr.com

 

Mary Treanor

 

Attorney

 

1735 Market St 51° Floor

 

Philadelphia

 

PA 19103

 

215-864-8999

 

treanorm@ballardspahr.com

 

 

Stephen Stiggal

 

Attorney

 

1735 Market St 51® Flr

 

Philadelphia

 

PA 19103

 

856-761-3458

 

Page 2 of 5
Case 1:21-cv-10721-IT Document 1 Filed 04/30/21 Page 3 of 5

Pro Se ! (Rev. 12/16) Complaint for a Civil Case

II.

E-mail Address (if known) stigalls@pballardspahr.com

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question [_] Diversity of citizenship

- Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Legal malptratice let to violations of Sixth Amendment, 8" Amendment, 14 amendment, first
amendment. second amendment, fourth Ameemdment, fifth amendment,

 

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) Francis M Reynolds , is a citizen of the

 

State of (name) Massachusetts

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

 

under the laws of the State of (name) :

 

and has its principal place of business in the State of (name)

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a. If the defendant is an individual

Page 3 of 5
Case 1:21-cv-10721-IT Document 1 Filed 04/30/21 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

 

The defendant, (name) _, is a citizen of
the State of (name) . Or is a citizen of
(foreign nation) , -

b. If the defendant is a corporation
The defendant, (name) ee , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of fname)

 

Or is incorporated under the laws of (foreign nation) :

 

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—-is more than $75,000, not counting interest and costs of court, because (explain):

The amount exceeds $75,000, as Ballard Spahr failed to appraise PixarBio value.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

See attached exhibits, and additional information.

 

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 1:21-cv-10721-IT Document 1 Filed 04/30/21 Page 5 of 5

Pro Se | (Rev. 12/16) Complaint for a Civil Case

 

Actual cause and proximate cause damages excced $10,000,000
Punitive damages will exceed $100,000,000 as Mr reynolds net worth before Ballard Spahr representation
excceded $150,000,000

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule [1.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: _ 04/29/2021 7

Signature of Plaintiff tm MA, aha

Printed Name of Plaintiff Francis M. Reynolds,
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 5 of 5
